Citation Nr: 1041434	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to April 
1991.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 and November 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder.  He further 
contends that he is entitled to a total disability rating based 
on individual unemployability (TDIU).  Based upon its review of 
the Veteran's claims file, the Board finds this appeal must again 
be remanded as the RO failed to comply with the Board's December 
2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the Board's December 2009 Remand, a February 2010 
medical opinion was obtained from the VA examiner who provided 
November 2008 and April 2009 medical opinions.  The Board 
ordered, with respect to the November 2008 opinion, that the VA 
examiner identify any specific service treatment records that 
indicated the onset of the Veteran's current psychiatric 
disorder, to include bipolar disorder, if the examiner opined 
that the Veteran's current psychiatric disorder is a direct 
result of the Veteran's military service from October 1986 to 
April 1991.  Moreover, with respect to the April 2009 opinion, if 
the examiner opined that the Veteran's psychiatric disorder, to 
include bipolar disorder, was aggravated by military service, the 
VA examiner was directed to identify the specific service 
treatment records that showed an increase in severity of the 
preexisting disorder beyond its natural progression that 
indicated aggravation of the preexisting disorder.  

However, the same VA examiner who rendered the November 2008 and 
April 2009 medical opinions, stated in February 2010:

Based upon this Veteran's longitudinal 
history of Bipolar Disorder, this examiner 
can speculate that it is at least as 
likely as not that either 
a.) his Bipolar Disorder was a result of 
military service, OR 
b.) his pre-existent psych disorder was 
exacerbated by military service.

The examiner further stated 

With respect to the April 2009 medical 
opinion: It is this examiner's opinion 
that his pre-existing Psychiatric disorder 
has simply increased in severity due to 
the natural progression of the disorder.  
However, it must be noted that since there 
are no specific service records, this 
opinion is based on speculation, bearing 
in mind the known longitudinal course of 
Bipolar disorder.

Accordingly, the statements from this VA examiner are 
inconclusive as to the relationship between the Veteran's 
current psychiatric disorder and his military service.  Thus, 
the Board finds that the VA medical opinions currently of record 
are inadequate and failed to comply with the directives of the 
December 2009 Board Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Additionally, the evidence of record does not show that the RO 
requested that the Veteran complete and return an updated VA Form 
21-8940, Veteran's Application for Increased Compensation Based 
on Unemployability.  Id. 

Accordingly, the case is remanded for the following actions:
1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claims; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.

2.  The Veteran must be asked to complete 
and return to the RO an updated VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.

3.  The Veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any psychiatric disorder 
found.  The examination must be conducted 
by a VA examiner other than the VA 
examiner who provided the November 2008, 
April 2009, and February 2010 medical 
opinions.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service medical records and post service 
medical records, as well as the Veteran's 
lay statements at the examination and in 
the claims file, the examiner must state 
whether any currently diagnosed 
psychiatric disorder pre-existed military 
service.  If the current psychiatric 
disorder is found to have pre-existed 
military service, the examiner must then 
state whether such disorder underwent an 
untoward increase in severity while the 
Veteran was in the military service, and 
if so, was such an increase due to the 
natural progression of the disorder.  If 
any psychiatric disorder currently 
diagnosed is found not to have pre-existed 
military service, the examiner must state 
whether the currently diagnosed 
psychiatric disorder is related to the 
Veteran's military service.  A complete 
rationale and the bases for all 
opinions must be provided.  If any of 
the above requested opinions cannot be 
made without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.


5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  

6.  After completing the above actions, 
the RO must readjudicate the Veteran's 
claims, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If any benefit on appeal remains denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

